Appeal by defendant from a judgment of the County Court, Queens County, rendered April 8, 1960, after a jury trial, convicting him of attempted rape in the second degree and sentencing him to serve a term of 2½ to 5 years. Upon the trial, the case was submitted to the jury under three counts of the indictment charging, respectively: rape in the second degree; assault in the second degree, with intent to commit rape; and violation of section 483 of the Penal Law by willfully placing a child under the age of 16 years in such a situation that its morals are likely to be impaired. The jury returned a verdict of guilty of attempted rape in the second degree, and sentence was imposed thereon. Judgment affirmed. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.